Title: To Thomas Jefferson from Henry Remsen, 16 March 1792
From: Remsen, Henry
To: Jefferson, Thomas


          
            Dear Sir
            New York March 16th. 1792
          
          Messrs. Brothers, Coster & Co., the merchants to whose care the late packets of journals, gazettes, &c. for Mr. Short and Mr. Carmichael were addressed, inform me that their vessel bound to Amsterdam will sail on or about the 20th. or 21st. Any further letters and packets therefore destined for these gentlemen, if sent to me by post, shall be delivered to them: and I think I can assure you, the danger of the sea excepted, that the conveyance is perfectly safe. The papers to be sent to Mr. Short respecting the intended Spanish negociation are ready at the office whenever you chuse to call for them. I delivered your note and message, Sir, to Mr. Baehr.
          The melancholy event of my father’s death, which happened about two hours after my arrival on the 13th. inst:, together with the low state of health of one of my brothers, and the distress of my mother and the family, must be my apology for not returning so early as I expected in this busy season. I purpose however to return in the course of the present month, and beg to be honored with any matters you may wish to have executed here in the interim.
          The Attorney General proposed to give me an order for the receipt of a box of valuable manuscripts, which I understood him you was interested in, and which had got here thro’ some mistake or accident. He however omitted to do it. If he will furnish me with such order, and a direction by what route to forward it to Philada. I will immediately attend to it. The conveyance by Amboy and Burlington will be a little more expensive than direct by water, but at the same time more safe.—I have the honor to be with sincere respect & attachment Dear Sir Your obliged and obedient Servt.,
          
            Henry Remsen
          
        